I think the words "or in any degree under the influence of intoxicating liquor," as contained in Art. 802, P. C., are too indefinite to define a criminal offense. The appearance of the words in the statute, however, does not vitiate it. See Williams v. State, 100 Tex.Crim. R.. The evidence in the present instance, without controversy, characterizes the accused as drunk. In the indictment it is charged that he drove an automobile upon a public street while he was intoxicated, and the jury was instructed in language to the same effect. Therefore, the use of *Page 313 
the words "in any degree under the influence of intoxicating liquor, so far as they affect the present case, is merely surplusage and could not affect the verdict.